Citation Nr: 0208544	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-14 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fractured fourth middle phalanx of the right 
foot.

2.  Entitlement to initial increased rating for duodenal 
ulcer with chronic dyspepsia: in excess of 10 percent from 
April 29, 1996, to February 10, 1997; and in excess of 20 
percent on and after February 11, 1997.

3.  Entitlement to initial rating for acne vulgaris with 
scarring: in excess of 10 percent from July 19, 1996, to 
February 10, 1997; and in excess of 30 percent on and after 
February 11, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas.  

In May 1996 the RO granted entitlement to service connection 
for residuals of a fractured fourth middle phalanx of the 
right foot, and duodenal ulcer with chronic dyspepsia 
secondary to gastric ulcers.  Both disabilities were assigned 
a noncompensable disability rating, effective from April 29, 
1996.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1997, a transcript of which has been 
associated with the claims file.

In May 1997 the RO increased the rating for duodenal ulcer 
with chronic dyspepsia secondary to gastric ulcers from 0 to 
10 percent, effective from April 29, 1996.  

In August 1997 the RO granted entitlement to service 
connection for acne vulgaris with scarring, and assigned a 10 
percent rating, effective from July 19, 1996.  

In July 1998 the RO denied entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound, specially 
adapted housing, and a special home adaptation grant.  The 
veteran filed a notice of disagreement with the above denials 
in September 1998.  A statement of the case as to these 
denials has not been issued.

In June 2000 the RO increased the rating for duodenal ulcer 
with chronic dyspepsia secondary to gastric ulcers from 10 to 
20 percent, and acne vulgaris with scarring from 10 to 30 
percent, both effective from February 11, 1997.  However, 
this action did not constitute a full grant of the benefits 
sought on appeal.  Accordingly, these issues remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

Since the veteran is appealing the original assignment of the 
ratings following awards of service connection, the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of the ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As such, the issues pertaining to the veteran's 
ulcer and acne vulgaris are as stated on the title page of 
this decision.

The claims for entitlement to special monthly compensation 
based upon a need for aid and attendance or housebound 
status, specially adapted housing, and a special home 
adaptation grant are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  A fractured fourth middle phalanx of the right foot has 
not been shown to be productive of any residual, 
ascertainable disablement or pathology.

2.  Duodenal ulcer with chronic dyspepsia secondary to 
gastric ulcers were not manifested by moderate symptoms, 
recurring episodes of severe symptoms two or three times a 
year which averaged 10 days in duration, continuous moderate 
manifestations, chronic hypertrophic gastritis (identified by 
gastroscope), or multiple small eroded or ulcerated areas and 
symptoms from April 29, 1996 to February 10, 1997.


3.  Duodenal ulcer with chronic dyspepsia secondary to 
gastric ulcers have not been manifested by anemia, weight 
loss, recurrent incapacitating episodes which averaged 10 
days or more in duration at least four or more times a year, 
or eroded or ulcerated areas since February 11, 1997.

4.  Acne vulgaris with scarring was not manifested by severe 
scarring or a marked and unsightly deformity of eyelids, 
lips, or auricles from July 19, 1996 to February 10, 1997.

5.  Acne vulgaris with scarring was not manifested by a 
complete or exceptionally repugnant deformity of one side of 
the face or a marked or repugnant bilateral disfigurement 
from February 11, 1997 to June 21, 1999.

6.  Acne vulgaris with scarring has been manifested by a 
marked bilateral disfigurement since June 22, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a fractured fourth middle phalanx of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.59, 
§ 4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for an initial increased rating for duodenal 
ulcer with chronic dyspepsia secondary to gastric ulcers: in 
excess of 10 percent from April 29, 1996 to February 10, 
1997; and in excess of 20 percent on and after February 11, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, § 4.114, Diagnostic Code 7305, 7307 (2001).


3.  The criteria for an initial rating for acne vulgaris with 
scarring: in excess of 10 percent July 19, 1996 to February 
10, 1997; and in excess of 30 percent from February 11, 1997 
to June 21, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2001).

4.  The criteria for an increased rating of 50 percent (but 
no higher) for acne vulgaris with scarring have been met from 
June 22, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the claims for increased 
ratings.  These issues have been addressed in the rating 
decisions, statements of the case, and supplemental 
statements of the case.  In these documents, the veteran has 
been furnished notice of the applicable laws and regulations 
regarding increased ratings for the disabilities at issue.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical examinations.  A substantial quantity of VA and non-
VA medical documentation has been obtained and associated 
with the claims file.  Accordingly, the Board therefore finds 
that the record as it stands is adequate to allow for an 
equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remanding the claims for increased ratings would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  In the April 2002 supplemental 
statement of the case, the RO adjudicated the current issues 
on appeal under the new law.


General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

As reported earlier, since the veteran is appealing the 
original assignment of ratings for the disabilities at issue, 
the severity of these disabilities is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joint involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  


The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Residuals of a Fractured Fourth Middle Phalanx of the Right 
Foot

The veteran's residuals of a fractured fourth middle phalanx 
of the right foot may be rated under Diagnostic Codes 5283 
and 5284.  Diagnostic Code 5283 pertains to the evaluation of 
the malunion or nonunion of the tarsal or metatarsal bones.  
A 10 percent evaluation is warranted when the malunion or 
nonunion is moderate in nature.  A 20 percent evaluation is 
warranted when the disability is moderately severe, and a 30 
percent evaluation is warranted if the disability is severe.  
If there is actual loss of use of the foot, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2001).




Diagnostic Code 5284 provides a 10 percent evaluation for a 
moderate disability due to a foot injury, and a 20 percent 
evaluation for a moderately severe disability due to such 
injury.  A 30 percent evaluation is warranted for a severe 
disability.  Actual loss of use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).

For purposes of the present case the Board also observes that 
the United States Court of Appeals for Veterans Claims (CAVC) 
has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that the evidence is devoid of any report or 
clinical finding of nonunion or malunion relative to the 
veteran's right foot.  Thus, a compensable rating is not 
warranted for her residuals of a fractured fourth middle 
phalanx of the right foot under Diagnostic Code 5283.

The Board finds that a compensable rating is not warranted 
for the veteran's residuals of a fractured fourth middle 
phalanx of the right foot under Diagnostic Code 5284.  Under 
this code, a 10 percent rating would require evidence of a 
moderate disability due to a foot injury.  This is not 
demonstrated by the evidence.  Instead, a March 1997 VA 
examination report shows that an X-ray ray examination of the 
veteran's right foot revealed normal findings and no residual 
fracture deformity.  This report also shows that she was 
diagnosed as having a history of a fracture to the right 
fourth phalanx of the right foot.  While a June 1999 VA 
examination report shows that the veteran was unable to walk, 
it also shows that the VA examiner specifically found no 
significant disability which could be directly attributed to 
the veteran's service-connected right foot injury.

The Board is aware that the veteran testified that her 
residuals of a fractured fourth middle phalanx of the right 
foot rendered her unable to walk and were productive of pain 
and swelling.  However, while not questioning the veracity of 
the veteran's testimony, the Board emphasizes that the 
clinical evidence does not support the conclusion that the 
symptoms she described are attributable to her service-
connected residuals of a right foot injury, especially in 
light of the June 1999 VA examiner's opinion, and the fact 
that the remainder of the evidence does not include a 
diagnosis attributing these symptoms to her residuals of a 
right foot disability.  Thus, it does not appear that this 
disability is appropriately classified as moderate in nature.  
Consequently, a compensable rating is not warranted for the 
veteran's residuals of a fractured fourth middle phalanx of 
the right foot under Diagnostic Code 5284.

Application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 has been considered.  The Board emphasizes that 
there is no objective clinical evidence of pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a compensable rating 
under such criteria.

Duodenal Ulcer with Chronic Dyspepsia Secondary to Gastric 
Ulcers

The veteran's duodenal ulcer with chronic dyspepsia secondary 
to gastric ulcers may be rated under Diagnostic Codes 7305 
and 7307.

The Board notes that certain provisions of 38 C.F.R. § 4.114 
were changed effective July 2, 2001.  However, the provisions 
of Diagnostic Codes 7305 and 7307 for duodenal ulcer and for 
gastritis were not changed.  In other words, the applicable 
diagnostic criteria are the same under either the pre-July 2, 
2001, version of these Diagnostic Codes or the current 
version. 

Diagnostic Code 7305 provides a 10 percent rating for a mild 
duodenal ulcer, with recurring symptoms once or twice yearly.  
A 20 percent rating is warranted moderate duodenal ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations, warrants a 20 percent rating.  


A 40 percent rating is warranted for moderately severe 
duodenal ulcer, which is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7307 provides a 10 percent rating for chronic 
hypertrophic gastritis (identified by gastroscope), with 
small nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic hypertrophic gastritis (identified by 
gastroscope), with multiple small eroded or ulcerated areas, 
and symptoms.  A 60 percent rating is warranted for chronic 
hypertrophic gastritis (identified by gastroscope), with 
severe hemorrhages, or large ulcerated or eroded areas.  
Atrophic gastritis, with a complication of a number of 
diseases, including pernicious anemia, is rated on the 
underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 
7307.

The Board is of the opinion that a rating in excess of 10 
percent cannot be assigned for the veteran's duodenal ulcer 
with chronic dyspepsia secondary to gastric ulcers for the 
period from April 29, 1996, to February 10, 1997, under 
Diagnostic Codes 7305 or Diagnostic Code 7307.  The evidence 
does not show that she sought treatment for this disability 
during this timeframe.  As such, it does not shows that it 
was manifested by moderate symptoms, recurring episodes of 
severe symptoms two or three times a year which averaged 10 
days in duration, continuous moderate manifestations, chronic 
hypertrophic gastritis (identified by gastroscope), or 
multiple small eroded or ulcerated areas and symptoms.  
Therefore, a rating in excess of 10 percent is not warranted 
for the veteran's duodenal ulcer with chronic dyspepsia 
secondary to gastric ulcers under either Diagnostic Code 7305 
or Diagnostic Code 7307 for the period from April 29, 1996, 
to February 10, 1997.

The Board is also of the opinion that a rating in excess of 
20 percent is not warranted for the veteran's duodenal ulcer 
with chronic dyspepsia secondary to gastric ulcers under 
Diagnostic Code 7305 since February 11, 1997.  In particular, 
while the veteran testified that her stomach problems had 
caused variations in her weight, the clinical evidence is 
devoid of any report or clinical finding that her duodenal 
ulcer with chronic dyspepsia secondary to gastric ulcers has 
been manifested by anemia or weight loss.  

Moreover, while outpatient treatment records show that she 
has sought treatment for this disability on occasion, these 
records do not show that any of her symptoms have been 
incapacitating or last 10 days or more in duration at least 
four times a year.  Instead, VA outpatient treatment records 
show that she has been seen with complaints of stomach 
problems on only a few occasions since February 11, 1997.  
Therefore, the Board concludes that the evidence dated since 
February 11, 1997, does not show that the veteran's duodenal 
ulcer with chronic dyspepsia secondary to gastric ulcers 
warrants a rating in excess of 20 percent under Code 7305.

The Board notes that the evidence dated since February 11, 
1997, is totally devoid of a report or clinical finding that 
the veteran's duodenal ulcer with chronic dyspepsia secondary 
to gastric ulcers has been manifested by eroded or ulcerated 
areas.  Consequently, a rating in excess of 20 percent is 
also not warranted for this disability under Diagnostic Code 
7307.


Acne Vulgaris with Scarring

The veteran's acne vulgaris with scarring is rated under 
Diagnostic Code 7800.  Under this code, a 10 percent 
evaluation is warranted for scarring that is moderate, 
disfiguring.  A 30 percent evaluation is warranted for 
scarring that is severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent evaluation is warranted for a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Code 7800 (2001).



The Board finds that a rating in excess of 10 percent cannot 
be assigned for the veteran's acne vulgaris with scarring for 
the period from July 19, 1996, to February 10, 1997.  The 
evidence does not show that she sought treatment for this 
disability during this timeframe.  Therefore, it does not 
show that it was manifested by scarring that was severe or a 
marked and unsightly deformity of eyelids, lips, or auricles.  
Consequently, a rating in excess of 10 percent is not 
warranted for the veteran's acne vulgaris with scarring under 
Diagnostic Code 7800 for the period from July 19, 1996, to 
February 10, 1997.

The Board also finds that a rating in excess of 30 percent is 
not warranted for the veteran's acne vulgaris with scarring 
for the period from February 11, 1997, to June 21, 1999.  A 
50 percent rating will be assigned when the evidence shows a 
complete or exceptionally repugnant deformity of one side of 
the face or a  marked or repugnant bilateral disfigurement.  
None of these symptoms is demonstrated by the evidence dated 
from February 11, 1997, to June 21, 1999.  Rather, a March 
1997 VA examination report shows that the veteran was 
diagnosed as having a history of acne on the face with 
resultant scars, but no active acne.  

VA outpatient records only include a notation that her face 
was discolored in August 1998.  As such, the evidence dated 
from February 11, 1997 to June 21, 1999, does not show that 
the veteran's acne vulgaris with scarring was manifested by a 
complete or exceptionally repugnant deformity of one side of 
the face or a marked or repugnant bilateral disfigurement.  
Accordingly, a rating in excess of 30 percent is not 
warranted for this disability under Diagnostic Code 7800 for 
the period from February 11, 1997, to June 21, 1999.

A 50 percent rating is warranted for the veteran's acne 
vulgaris with scarring from June 22, 1999, as the evidence 
shows that this disability has been manifested by a marked 
bilateral disfigurement.  Specifically, a June 22, 1999, VA 
examination report shows that the veteran was diagnosed as 
having extensive acne on her face with subsequent scars and 
discoloration and extensive alteration of her face.  


Based on the foregoing, the Board concludes that her acne 
vulgaris with scarring has been manifested by a marked 
bilateral disfigurement.  Therefore, a 50 percent rating is 
warranted for this disability from June 22, 1999.  The Board 
notes that 50 percent is the maximum rating assignable under 
Diagnostic Code 7800.


Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to the claims for increased ratings for residuals 
of a fractured fourth middle phalanx of the right foot, 
duodenal ulcer with chronic dyspepsia secondary to gastric 
ulcers, and acne vulgaris with scarring.  However, the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that any of these disabilities have 
resulted in a marked interference with employment or frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that application of the regular rating schedule 
standards has not been rendered impractical.  In the absence 
of such factors, the Board finds that criteria for referral 
of the veteran's case to the Under Secretary for benefits or 
the Director of the VA Compensation and Pension Service is 
not warranted.  submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable 
decision as to the claims not granted on appeal.


ORDER

Entitlement to an initial compensable rating for residuals of 
a fractured fourth middle phalanx of the right foot is 
denied.

Entitlement to an initial rating for duodenal ulcer with 
chronic dyspepsia secondary to gastric ulcers: in excess of 
10 percent from April 29, 1996 to February 10, 1997; and in 
excess of 20 percent from February 11, 1997 is denied.

Entitlement to an initial rating for acne vulgaris with 
scarring: in excess of 10 percent from July 19, 1996 to 
February 10, 1997; and in excess of 30 percent from February 
11, 1997 to June 21, 1999 is denied.

Entitlement to an increased rating of 50 percent (but no 
higher) for acne vulgaris with scarring from June 21, 1999 is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, in July 1998 the RO denied 
entitlement to special monthly compensation based upon a need 
for regular aid and attendance or on account of being 
housebound, specially adapted housing, and a special home 
adaptation grant.  


In September 1998 the veteran filed a notice of disagreement 
with the above denials.  However, it does not appear that a 
statement of the case has been issued.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue such is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995), Manlincon v. West, 
12, Vet. App. 238 (1999).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  

They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  The need for issuance of a statement of the case 
following a notice of disagreement is such a matter.  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2001).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must prepare and send the 
veteran and her representative a 
statement of the case in response to the 
denials of entitlement to special monthly 
compensation based upon a need for 
regular aid and attendance or on account 
of being housebound, specially adapted 
housing, and a special home adaptation 
grant.  The RO must advise the veteran of 
the need to timely file a substantive 
appeal if she desires appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to accord the veteran 
due process of law.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



